885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Carness AUTRY, Plaintiff-Appellant,v.FEDERAL BUREAU OF INVESTIGATION, William H. Webster, WilliamJ. Bennett, Donald D. Engen, Superintendent,United States Printing Office,Defendants-Appellees.
No. 89-6609.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1989.Decided Sept. 8, 1989.

Timothy Carness Autry, appellant pro se.
Rudolf A. Renfer, Jr., Office of the United States Attorney, for appellees.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Timothy Carness Autry appeals the district court's order denying relief in his Bivens*-type action in which he alleges that the federal defendants deprived him of access to certain public records and information.  Appellant's action was referred to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  The magistrate recommended that relief be denied.  Appellant was advised that the failure to file timely objections to the magistrate's recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, and despite having been granted a requested extension of time in which to file objections, appellant failed to object to the magistrate's recommendation.


2
This Court has held that the timely filing of objections to a magistrate's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.    Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).    See Thomas v. Arn, 474 U.S. 140 (1985).  Appellant has waived appellate review by failing to file objections after receiving proper notice.  We accordingly affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)